Citation Nr: 1018271	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-22 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2. Entitlement to service connection for hypertension.

3.  Entitlement to service connection for congestive heart 
failure.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include chronic adjustment disorder 
and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1974 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas which denied entitlement to the 
benefits currently sought on appeal.

This appeal was subject to prior remand by the Board in July 
and December 2008 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has been returned to the Board for 
further appellate review.  

In particular, each of the above remands was for the purpose 
of affording the Veteran additional opportunities to provide 
personal testimony at a requested hearing before the Board.  
The Veteran had been scheduled for videoconference hearings 
in June, July and October 2008, however the record reflects 
that he failed to appear for each.  There was some lack of 
clarity as to the proper mailing address to which the hearing 
notices should have been sent, so upon Board determinations 
that this represented good cause for failure to report, the 
Veteran was scheduled for a fourth hearing opportunity by 
Travel Board in February 2009.  See, e.g., Hearing notice 
mailed to confirmed address, January 2009; Ruling on motion 
for rescheduled hearing, December 2008.  However, the Veteran 
again failed to appear for the scheduled Travel Board hearing 
in February 2009, without submitting a request for 
postponement.  Under the applicable regulation, if an 
appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2009).  
Accordingly, this Veteran's request for a hearing is now 
considered withdrawn.

Prior to analyzing the Veteran's claims, the Board 
acknowledges the court ruling in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), which clarified how the Board should analyze 
claims, specifically to include those for psychiatric 
disorders.  As emphasized in Clemons, though a Veteran may 
only seek service connection for a given condition such as 
PTSD, or here depression, the Veteran's claim "cannot be a 
claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may be 
reasonably encompassed...."  Id.  In essence, the Court found 
that a Veteran does not file a claim to receive benefits for 
a particular psychiatric diagnosis that is named on a claims 
form, but instead makes a general claim for compensation for 
the affliction posed by the Veteran's overall psychiatric 
symptomatology.  The Board will therefore broadly analyze the 
Veteran's current claim for service connection for a 
psychiatric disorder as recharacterized on the cover page of 
this appeal. 


FINDINGS OF FACT

1.  The service treatment records do not reflect in-service 
complaint, diagnosis, or treatment for diabetes, 
hypertension, heart disease or injury, or any psychological 
disorder.  

2.  There is no evidence of diabetes or hypertension 
manifested to a compensable degree within an applicable 
presumptive period following discharge from service. 

3.  None of the claimed disabilities are shown to be causally 
or etiologically related to military service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred or 
aggravated in the Veteran's active duty service; nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Hypertension was not incurred or aggravated in the 
Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Congestive heart failure was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

4.  An acquired psychiatric disorder, to include chronic 
adjustment disorder and depression, was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in June 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims of service 
connection for congestive heart failure, hypertension, 
diabetes, and depression, to include descriptions of 
information and evidence that VA would seek to provide and 
that which the Veteran was expected to provide in support of 
his claim.  This pre-adjudicatory notice letter also 
described the process by which initial disability ratings and 
effective dates are established.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice fully 
complies with the applicable regulations and case law.  

VA has also assisted the Veteran with respect to his claims 
for benefits in accordance with 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c).  Service treatment records have been 
associated with the claims file.  All identified and 
available post-service treatment records have been secured.  
Notably, although records from Dr. M. Kelly were requested 
but not received from the physician, the Veteran stated in 
writing that Dr. Kelly did not possess any additional records 
separate from those already received and of record from 
Jefferson Regional Hospital.  Statement in support of claim, 
October 2006.  

The Veteran has also been medically evaluated in conjunction 
with his claim for benefits, to include for the purpose of 
nonservice-connected pension already granted by the RO.  VA 
examinations, August 2006; see also Rating decision, November 
2006.  Although neither examiner provided a medical nexus 
opinion with regard to service connection, or was asked to do 
so,  the Board is only required to seek a medical opinion if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, as described below, there is no 
credible and competent evidence to establish that the Veteran 
suffered an event, injury or disease during military service 
to which the currently claimed conditions may be associated.  
As such, no medical opinion is required and the duty to 
assist is fulfilled. 

Service Connection

The Veteran seeks service connection for diabetes, 
hypertension, congestive heart failure, and a psychiatric 
condition.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303; Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, diabetes mellitus or hypertension) 
manifested itself to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309.  As an aside, 
the Board also notes that although diabetes mellitus is a 
disease subject to presumptive service connection for 
veterans exposed to certain herbicide agents in Vietnam, 
there is no evidence that shows, nor does the Veteran 
contend, that he ever served inside the Republic of Vietnam 
during his military service.  See 38 C.F.R. § 3.309.

Here, the medical evidence of record clearly demonstrates 
diagnoses and treatment for the claimed disabilities.  An 
August 2006 VA general medical examination confirmed 
diagnoses of essential hypertension, stable congestive heart 
failure, and diabetes mellitus.  A contemporaneous VA mental 
disorders examination reflects diagnosis of adjustment 
disorder with depressed mood.  See The Diagnostic and 
Statistical Manual of Mental Disorders § 309.0 (Am. 
Psychiatric Ass'n 4th ed.) (1994).   As such, current 
disabilities are established for the purposes of the service 
connection claims herein.  However, the evidence of record 
does not show that any of the claimed disabilities are 
medically related to the Veteran's military service in any 
way.  

Initially, the Board carefully reviewed the Veteran's service 
treatment records.  Upon enlistment examination in November 
1974, a systolic heart murmur was identified.  However, upon 
clinical evaluation, the examining medical doctor found that 
chest x-ray, electrocardiogram, and cardiac contour were all 
within normal limits.  The examiner concluded that there was 
a functional heart murmur, but no evidence of any organic 
heart disease, and the Veteran was found fit for military 
duty.  Service treatment records, November 1974.  The Veteran 
reported experiencing sharp chest pains after eating in the 
mess hall in April 1975, however, he was determined to have 
only indigestion, commonly called heartburn.  He was 
prescribed Mylanta and returned to duty.  There are no other 
complaints, diagnosis, or treatments for any heart impairment 
during service.  The heart was clinically evaluated to be 
within normal limits prior to discharge in March 1976.  
Furthermore, the post-service treatment records do not show 
that a medical professional has related the Veteran's 
currently diagnosed heart disease with his military service.  
As such, service connection for congestive heart failure is 
not warranted.  38 C.F.R. § 3.303.

Similarly, the service treatment records reflect no 
complaint, diagnosis, or treatment for diabetes mellitus, 
hypertension, or a psychiatric disorder during military 
service.  Upon military separation examination in March 1976, 
the endocrine system and psychiatric condition were 
determined to be clinically normal.  Urinalysis for sugar in 
the blood was reported as negative, and blood pressure was 
reported as 120/80.  Service treatment records. 

As described above, a specific medical nexus opinion has not 
been requested and is not required given the circumstances of 
this case as there is no evidence of in-service onset or any 
other causal association with military service for any of the 
claimed disabilities.  Instead, the Board notes that the 
Veteran has reported a family medical history significant for 
hypertension, a brother with diabetes, and mother with 
congestive heart failure.  Private hospital examination 
report, January 2006.  In the absence of evidence of relevant 
disease or injury during service, or any medical relationship 
between the claimed disabilities and military service, direct 
service connection for diabetes mellitus, hypertension, and a 
psychiatric disability is not warranted.  38 C.F.R. § 3.303.  

Furthermore, the Veteran indicates that his diabetes 
disability began in September 2004, and his hypertension 
disability began in March 2006, approximately three decades 
after his discharge from service.  Veteran's Application for 
Compensation & Pension, March 2006.  Even though the Veteran 
reported an earlier onset of hypertension in 1996 at the time 
of his VA general medical examination, this is still 
approximately twenty years after the conclusion of his active 
military service.  VA examination, August 2006.  In accord 
with the history reported by the Veteran,  there is no 
medical or lay evidence of diabetes or hypertension 
manifested to a compensable degree within the one year 
presumptive period following discharge from service.  As 
such, presumptive service connection for diabetes mellitus or 
hypertension is not warranted.  38 C.F.R. §§ 3.307, 3.309.   

The Board has considered applicability of the benefit of the 
doubt doctrine in this case.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, 
the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for diabetes, 
hypertension, congestive heart failure, and a psychiatric 
disability.  As such, that doctrine is not applicable in the 
instant appeal and his claims must be denied.  


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for hypertension is denied.

Service connection for congestive heart failure is denied.

Service connection for an acquired psychiatric disorder, to 
include chronic adjustment disorder and depression, is 
denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


